     Case: 4:18-cr-00480-HEA Doc. #: 64 Filed: 07/08/19 Page: 1 of 7 PageID #: 319



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
           Plaintiff,                             )
                                                  )
v.                                                )     No. 4:18-CR-00480 HEA
                                                  )
LEAMAN GEORGE CREWS III,                          )
                                                  )
           Defendant.                             )


                        GOVERNMENT’S SENTENCING MEMORANDUM

         Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Lindsay McClure-Hartman,

Assistant United States Attorney for said District, and for its Sentencing Memorandum, states as

follows:

         The Federal Grand Jury in the Eastern District of Missouri, returned an indictment charging

Defendant Leaman Crews with five counts of wire fraud in violation of 18 United States Code, §

1343 on June 7, 2018. The Defendant entered a guilty plea on January 22, 2019 to all five counts

of wire fraud. Defendant’s sentencing is set for July 16, 2019. The Government agrees with the

conclusion reflected in the Final Presentence Investigation Report (“PSR”) that the total offense

level applicable in this case after all enhancements is 24. PSR ¶40. The defendant has a criminal

history category of I. PSR ¶44. Therefore, the advisory guideline imprisonment range as reflected

in the PSR is 51 - 63 months. PSR ¶72. In accordance with USSG §2B1.1, these offense level

calculations are based upon a loss of more than $1,500,000, but less than $3,500,000. In this

memorandum, the Government will present evidence that the loss to the victim company is

                                                  1
     Case: 4:18-cr-00480-HEA Doc. #: 64 Filed: 07/08/19 Page: 2 of 7 PageID #: 320



$1,851,520. For the reasons that follow, the Government requests a sentence of imprisonment

within the guideline range of 51 - 63 months on counts 1-5. The Government also requests that

any period of incarceration be followed by a period of supervised release of 3 years.

I.       Characteristics of the Offense

         Brewer Science Incorporated (hereinafter “BSI”) is a technology company that develops

and manufactures semiconductors and microelectronic devices with its headquarters located in

Rolla, Missouri, in the Eastern District of Missouri. Defendant Crews was hired by BSI on

November 19, 2001 and was promoted to Director of Information Systems on November 16,

2011. As part of his employment, Defendant Crews was responsible for purchasing software and

computer equipment on behalf of BSI. In order to purchase software equipment for the

company, Defendant Crews was given a BSI company credit card.

         BSI company policy required an expense report be submitted for each charge made to the

BSI credit card. Defendant Crews connected the BSI company credit card to a PayPal account in

his name (hereinafter “Leaman Crews PayPal account”). Defendant Crews routed payments

from BSI to a second PayPal account in the name of W.F. (hereinafter W.F. PayPal account).

Further, defendant Crews associated the email address Mac Store Los Angeles at gmail.com,

with the W.F. PayPal account in order to falsely represent this PayPal account belonged to a true

vendor of software and computer equipment to BSI.

         From May 2008 to August 2017, Defendant Crews knowingly charged the BSI company

credit card for fictitious purchases of software and computer equipment. Rather than using the

BSI credit card to purchase software and computer equipment for BSI, defendant Crews

knowingly used the BSI credit card to fund transfers from the Leaman Crews PayPal account to


                                                2
  Case: 4:18-cr-00480-HEA Doc. #: 64 Filed: 07/08/19 Page: 3 of 7 PageID #: 321



the W.F. PayPal account. After creating such wire transfers, defendant Crews would provide

false and fraudulent “expense reports” to BSI purportedly justifying the use of the BSI credit

card to fund transfers to the W.F. PayPal account. In reliance upon the false and fraudulent

“expense reports” submitted by Defendant Crews, BSI would pay the balance on Defendant

Crews’ BSI credit card.

II.    Determination of the Guideline Range

       In determining the applicable guideline range, the Court should first determine the range

based upon all relevant enhancements and the defendant’s criminal history. United States v.

Haack, 403 F.3d 997, 1003 (8th Cir. 2005) (incorporating by reference United States v. Booker,

543, U.S. 220 (2005). Then the Court makes a determination regarding whether any guideline

departures apply. Id. Finally, the Court determines if the guideline range is reasonable considering

all factors listed in Title 18, United States Code, Section 3553(a). Id.

       A. Loss Amount

       The parties to this matter have not reached an agreement concerning the amount of loss.

Without citing support for his contention, Defendant Crews contends the loss is more than

$550,000, but less than $1,500,000. Jeffrey Slazinik, a Forensic Analyst with the Federal Bureau

of Investigations, has prepared a summary of his review of bank records, credit card account

statements, and PayPal wire transfers, attached hereto as Exhibit A. In Exhibit A, Slazinik outlines

that between May 2008 and August 2017, Defendant Crews charged payments made from his

Leaman Crews PayPal account to the W.F. PayPal Account on the BSI credit card in the amount

of $1,851,520.32. This loss amount is corroborated by the monthly expense reports supplied by

BSI and the PayPal account records, both of which were provided to Defendant Crews in


                                                  3
 Case: 4:18-cr-00480-HEA Doc. #: 64 Filed: 07/08/19 Page: 4 of 7 PageID #: 322



discovery. For each of the charges made to the BSI credit card calculated above, Defendant Crews

submitted a fraudulent expense report. BSI did not receive any goods or services in exchange for

the $1,851,520.32 in charges Defendant Crews made to the BSI credit card.

       Seeking to support his theory of loss, Defendant Crews subpoenaed numerous sets of

records from BSI which are outlined by the company, attached hereto as Exhibit B. BSI provided

Defendant Crews with a spreadsheet of all of his purchase orders from January 5, 2006 to August

10, 2017—including dates, items purchased, cost, and method of payment among other

information. BSI also subsequently produced Defendant Crews’ calendar of events from January

1, 2008 until his termination, and a list of all purchase orders from January 1, 2008 through the

present for 16 other BSI employees, in addition to Defendant Crews. As these searches did not

produce any evidence supporting a reduction in the loss calculation, Defendant Crews requested a

list of all items received by BSI without an accompanying purchase order. BSI performed a search

of all items received by the IT Department without a corresponding purchase order from May 2,

2008 to August 2, 2017. BSI found that there were no items received without a corresponding

purchase order, with the exception of one personal item received at the shipping and receiving

dock for a different IT employee. There is simply no evidence to support Defendant’s theory that

the loss is less than the straightforwardly-calculated $1,851,520.32. Accordingly, the Government

asks that the Court find the loss of $1,851,520.32 was correctly calculated by the Government and

the Presentence Investigation Report (hereinafter “PSR”).

       B. Applicable Specific Offense Characteristics

       Further, the Government contends that Defendant Crews’ conduct involved sophisticated

means in which he intentionally engaged to make his fraud more difficult to detect. As such, he


                                               4
  Case: 4:18-cr-00480-HEA Doc. #: 64 Filed: 07/08/19 Page: 5 of 7 PageID #: 323



is subject to a 2 point enhancement in accordance with USSG § 2B1.1(b)(10)(C). The PSR

supports the application of this enhancement and Defendant agreed to the application of this

enhancement in his Plea Agreement.

        Defendant Crews is subject to an additional 2 point enhancement under USSG § 3B1.3 as

he was the Director of Information Systems for BSI with the authority to purchase software and

computer equipment on behalf of the victim company, abusing a position of private trust. This

enhancement is supported by the PSR and accepted by Defendant in his Plea Agreement.

        Accordingly, the Defendant’s guidelines are 24, after adjusting for Acceptance of

Responsibility, resulting in a guideline range of imprisonment of 51 – 63 months.

III.   Sentencing Objectives

        Pursuant to 18 U.S.C. § 3553(a)(2), a court’s imposed sentence must reflect the seriousness

of the offense, promote respect for the law, provide just punishment, and afford adequate

deterrence. A custodial sentence within the applicable guideline range would adequately address

these sentencing goals in the instant case.

        A. Nature and Circumstances of the Offense and History and Characteristics of the
           Defendant

        Defendant Crews was a trusted, long-time employee of BSI. He was promoted to the

position of Director of Information Systems and he used the knowledge and skill he acquired in

that position to perpetrate a nearly decade-long fraud against his employer. At no point during

that ten-year period did Defendant Crews attempt to inform his employer of the fraud, or make the

company whole by paying BSI back, until ordered to do so. Although the defendant has no prior

criminal history, his fraud lasted for many years and involved uninterrupted deceit and theft.

Further explanation of the effect this crime has had on the victim is laid out in a previously filed

                                                 5
 Case: 4:18-cr-00480-HEA Doc. #: 64 Filed: 07/08/19 Page: 6 of 7 PageID #: 324



Sentencing Letter from Dr. Terry Brewer, the President and Founder of BSI. (Doc. 54).

       B. Seriousness of the Offense

       The sentence must reflect that Defendant Crews used the trust and authority bestowed upon

him by his employer to perpetrate this long-lasting fraud. Defendant’s conduct occurred over

many years and resulted in a nearly two million dollar loss to the victim. In Defendant Crews’

Sentencing Memorandum, he argues that his opioid addiction somehow mitigates the seriousness

of his offense. While opioid addiction is undoubtedly a significant problem in the United States,

there is no tenable argument that Defendant’s addiction absolves him of the crime he committed

over a decade. At no point during the perpetration of the fraud did Defendant Crews seek treatment

for his opioid addiction. Defendant Crews is currently getting treatment, and contrary to the

assertions in his Sentencing Memorandum, he will continue to have access to and receive the many

treatment options available in the Bureau of Prisons (hereinafter “BOP”). Addiction is a common

issue facing BOP inmates, and the BOP is fully capable of addressing a wide-range of addictions.

       C. Afford Adequate Deterrence to Criminal Conduct and Protect the Public

       The advisory guideline sentence of 51 - 63 months is an appropriate deterrent to the

Defendant and other white collar criminals. Financial crime is, more than any other type of crime,

subject to a defendant’s cost-benefit analysis: how much prison time is worth stealing 1.8 million

dollars? Certainly, the Defendant’s proposed sentence of probation would make the time worth

the money he defrauded from BSI. However, a sentence of 51 - 63 months makes it clear that the

fraud was not worthwhile and serves as a deterrent to Defendant Crews and others.




                                                6
 Case: 4:18-cr-00480-HEA Doc. #: 64 Filed: 07/08/19 Page: 7 of 7 PageID #: 325



       WHEREFORE, based on the analysis of the aforementioned § 3553(a) factors, the

Government respectfully requests that the Court impose a sentence of 51 - 63 months of

incarceration, to be followed by 3 years of supervised release.



                                                 Respectfully submitted,

                                                 JEFFREY B. JENSEN
                                                 United States Attorney

                                                 /s/ Lindsay McClure-Hartman
                                                 LINDSAY MCCLURE-HARTMAN #66070MO
                                                 Assistant United States Attorney
                                                 111 S. 10th Street, Room 20.222
                                                 St. Louis, Missouri 63l02
                                                 (314) 539-2200



                                  CERTIFICATE OF SERVICE

I hereby certify that on July 8, 2019, the foregoing was filed electronically with the Clerk of the
Court, under seal, and was served by operation of the Court’s electronic filing system upon the
following:

Luke Baumstark
Attorney for Defendant

                                                 /s/ Lindsay McClure-Hartman
                                                 LINDSAY MCCLURE-HARTMAN #66070MO
                                                 Assistant United States Attorney




                                                 7
